Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendment and Remarks filed on 06/02/20 are acknowledged. 
Claims 3-4, 6, 9-21, 23-33, 38, 40, 42-45, 47, 49-53, 55, 57-70, and 72-75 were cancelled. 
Claims 5, 7-8, 22, 34, 39, 41, 46, 48, 54, 71, and 76 were amended.
Claims 1-2, 5, 7-8, 22, 34-37, 39, 41, 46, 48, 54, 56, 71, and 76 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/16/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claims 8, 35, 37, and 76 are objected to because of the following informalities: 
In claim 8, line 5, the term “PEO” should be spelled out as “polyethylene oxide (PEO).”
In claim 35, line 4, the term “Maltodextrin” should not be capitalized.
In claim 37, line 4, the term “PEG” should be spelled out as “polyethylene glycol.”
In claim 76, line 2, the term “and” should be added before the phrase “is chosen.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any chemical names or chemical structural formulae corresponding to Compound I, Compound II, or Compound III as recited in claim 56 lines 3, 4, and 5, respectively. 


Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 5, 7-8, 22, 34-37, 39, 41, 46, 48, 54, 56, 71, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0095858 A1) in view of Phenix et al. (US 2015/0320736 A1).
Instant claim 1 is drawn to a single tablet comprising a first solid dispersion, a second solid dispersion, and a third solid dispersion, 
wherein the first solid dispersion comprises 50 mg to 300 mg of Compound I:

    PNG
    media_image1.png
    165
    356
    media_image1.png
    Greyscale

and 10 wt% to 60 wt% of a polymer relative to the total weight of the first solid dispersion;
wherein the second solid dispersion comprises 10 mg to 50 mg of Compound II:

    PNG
    media_image2.png
    156
    368
    media_image2.png
    Greyscale

and 10 wt% to 30 wt% of a polymer relative to the total weight of the second solid dispersion; and
wherein the third solid dispersion comprises 25 mg to 200 mg of Compound III:

    PNG
    media_image3.png
    146
    267
    media_image3.png
    Greyscale

and 10 wt% to 30 wt% of a polymer relative to the total weight of the third solid dispersion.
Miller et al. teach pharmaceutical compositions and method of treating cystic fibrosis, wherein the composition comprises Compound I and one or more additional therapeutic agents which include Compound II and Compound III (Abstract, claims 1, 143-144, 149, 152-153, 155, 157-159, 163, and 165-168). Miller et al. teach a single composition comprising: 
N-[(6-amino-2-pyridyl)sulfonyl]-6-(3-fluoro-5-isobutoxy-phenyl )-2-[(4S)-2,2,4-trimethylpyrrolidin-1-yl]pyridine-3-carboxamide (Compound 368) (which is Compound I as recited in instant claim 1); 
N-(5-hydroxy-2,4-ditert-butyl-phenyl)-4-oxo1H-quinoline-3-carboxamide (which is Compound III as recited in instant claim 1); and 
(R)-1-(2,2-difluorobenzo[d][l,3]dioxol-5-yl)-N-(1-(2,3-dihydroxypropyl)-6-fluoro-2-(1-hydroxy-2-methylpropan-2-yl)-1H-indol-5-yl) cyclopropanecarboxamide (which is Compound II as recited in instant claim 1) ([1279]). 
Miller et al. disclose pharmaceutical compositions comprising a pharmaceutically acceptable carrier, dispersion aids, etc. ([1010]-[1011]). Pharmaceutically acceptable carriers include cellulose and its derivatives such as sodium carboxymethyl cellulose, ethyl cellulose and cellulose acetate, as well as vinyl-based polymers such as et al. also teach a method of treating cystic fibrosis in a patient comprising administering an effective amount of the pharmaceutical composition or tablet to the patient, wherein the patient has a genetic mutation of F508del ([1755]-[1756]). 
Miller et al. do not expressly teach a first solid dispersion comprising Compound I, a second solid dispersion comprising Compound II, or a third solid dispersion comprising Compound III, or the specific dosage ranges of Compounds II and III or the weight percent ranges of the polymers, as recited in instant claim 1. 
Phenix et al. teach pharmaceutical compositions for the treatment of cystic fibrosis transmembrane conductance regulator mediated diseases, wherein the compositions comprise a plurality of therapeutic agents in a spray dried dispersion (Abstract, claims 1, 16, 29, 45, 60, 78, and 105). Phenix et al. teach Compound 1 ([0639]), which is Compound II, as recited in instant claim 1; and Compound 2 ([0647]), which is Compound III, as recited in instant claim 1. Examples 8 and 9 disclose solid dispersions comprising substantially amorphous compounds 1 and 2 (which are Compounds II and III, as recited in instant claim 1), which are prepared by spray drying ([0707]-[0714]). The solid dispersion of Compound 1 comprises 80 wt% of Compound 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a single pharmaceutical composition which contains Compounds I, II, and III, wherein the pharmaceutical composition in the form of a tablet is administered to a patient for treating cystic fibrosis, and wherein the composition contains pharmaceutically acceptable carriers and excipients, as taught by Miller et al., in view of the solid dispersions of Compounds II and III in combination with polymers, which are used in tablet formulations for the treatment of cystic fibrosis, as taught by Phenix et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both the references are drawn to pharmaceutical compositions in the form of tablets containing compounds for the treatment of cystic fibrosis. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to prepare a solid et al. One of ordinary skill in the art would also found it obvious to include the solid dispersions of Compounds I, II, and III in tablet formulations based on the teaching by Phenix et al. and have a reasonable expectation of success in producing a functional tablet for the effective treatment of cystic fibrosis.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1, 2, and 56, the limitations of a single tablet comprising a first solid dispersion, a second solid dispersion, and a third solid dispersion would have been obvious over the single pharmaceutical composition which contains Compounds I, II, and III ([1279]), wherein the pharmaceutical composition in the form of a tablet is administered to a patient for treating cystic fibrosis ([1755]-[1756]), and wherein the composition contains pharmaceutically acceptable carriers and excipients ([1010]-[1011], [1747]), as taught by Miller et al., in view of the solid dispersions of Compounds II and III in combination with polymers, which are used in tablet formulations for the treatment of cystic fibrosis ([0639], [0647], [0707]-[0714], [0723]-[0760]), as taught by Phenix et al. 
Regarding instant claims 1 and 2, the limitations of 50 mg to 300 mg of Compound I (instant claim 1) and 40 wt% to 90 wt% of Compound I (instant claim 2) would have been obvious over the pharmaceutical compositions containing about 50 et al. and by the 80 wt% of Compound I ([0707]-[0710]) as taught by Phenix et al.
Regarding instant claims 1 and 2, the limitations of 10 mg to 500 mg of Compound II (instant claim 1) and 70 wt% to 90 wt% of Compound II (instant claim 2) would have been obvious over the tablets which comprise 100 mg of Compound 1 (which is Compound II as recited in instant claim 1) ([0735]-[0760], Tables 23 and 24) and by the 80 wt% of Compound 1 ([0707]-[0710]), as taught by Phenix et al.
Regarding instant claims 1 and 2, the limitations of 25 mg to 200 mg of Compound III (instant claim 1) and 70 wt % to 90 wt% of Compound III (instant claim 2) would have been obvious over the tablets which comprise 150 mg of Compound 2 (which is Compound III as recited in instant claim 1) ([0735]-[0760], Tables 23 and 24), and 80 wt% of Compound 2 ([0711]-[0714]), as taught by Phenix et al. 
Regarding instant claims 1, 2, and 5, the limitations of 10 wt% to 60 wt% (instant claims 1 and 2) and 20 wt% (instant claim 5) of a polymer relative to the total weight of the first solid dispersion would have been obvious over the solid dispersion of Compound 1 which comprises 20 wt% of the polymer HPMC ([0707]-[0710]), as taught by Phenix et al. One of ordinary skill in the art would have found it obvious to use the same weight percent of polymer when preparing the solid dispersion of Compound I as recited in instant claim 1 since Phenix et al. disclose similar compounds prepared in the same way (final formulation as a tablet) for the same purpose (treating cystic fibrosis). 
Regarding instant claims 1 and 2, the limitations of 10 wt% to 30 wt% of a polymer relative to the total weight of the second solid dispersion would have been et al. 
Regarding instant claims 1 and 2, the limitations of 10 wt% to 30 wt% of a polymer relative to the total weight of the third solid dispersion would have been obvious over the solid dispersion of Compound 2 which comprises 19.5 wt% of the polymer HPMCAS ([0707]-[0710]), as taught by Phenix et al. 
Regarding instant claim 2, the limitations of 20 wt% to 50 wt% of a first solid dispersion, 10 wt % to 30 wt% of a second solid dispersion, and 3 wt% to 10 wt% of a third solid dispersion relative to the total weight of the tablet would have been obvious over the calculated amount of solid dispersion of Compound 1 (SDD – spray dried dispersion) which is 125 mg ÷ 601 mg total = 20.8%, and over the calculated amount of solid dispersion of Compound 2 which is 187.5 mg ÷ 601 mg total = 31.2% ([0746] – TABLE 23), as taught by Phenix et al. The recited ranges would have been obvious over the weight percentages taught by Phenix et al. unless there is evidence of criticality or unexpected results. 
Regarding instant claim 7, the limitation of a spray dried dispersion would have been obvious over the spray dried dispersion ([0009], [0042], [0707]-[0714]), as taught by Phenix et al. 
Regarding instant claim 8, the limitation of the polymers would have been obvious over the pharmaceutical carriers including cellulose and its derivatives such as sodium carboxymethyl cellulose, ethyl cellulose and cellulose acetate, and vinyl-based polymers such as polyvinylpyrrolidone ([1011]), as taught by Miller et al., and the HPMC ([0707]-[0710]) and HPMCAS ([0711]-[0714]), as taught by Phenix et al. 
et al.
Regarding instant claims 34-37, the limitations of the excipients would have been obvious over the pharmaceutical compositions which further comprise a filler; a disintegrant; a surfactant; a binder; or a lubricant, or combinations thereof ([1747]), including the excipients lactose, ethyl cellulose, starches such as corn starch and potato starch, and agar ([1011]), as taught by Miller et al., and Examples 12-14 which include fillers such as microcrystalline cellulose, lubricants such as magnesium stearate, and disintegrants such as croscarmellose sodium ([0735]-[0760]), as taught by Phenix et al.
Regarding instant claim 39, the limitation of 70 wt% to 85 wt% of Compound II would have been obvious over the inclusion of 80 wt% of Compound 1 (which is Compound II as recited in instant claim 1) ([0707]-[0710]), as taught by Phenix et al. The limitation of HPMC would have been obvious over the HPMC ([0707]-[0710]), as taught by Phenix et al. The limitation of the 15 wt % to 30 wt% of the polymer HPMC would have been obvious over the solid dispersion which comprises 20 wt% of the polymer HPMC ([0707]-[0710]), as taught by Phenix et al. The limitation of 70 wt% to 85 wt% of Compound III would have been obvious over the inclusion of 80 wt% of Compound 2 (which is Compound III as recited in instant claim 1) ([0711]-[0714]), as taught by Phenix et al. The limitation of hypromellose acetate would have been obvious over the HPMCAS ([0711]-[0714]), as taught by Phenix et al. The limitation of the 15 wt % to 30 wt% of hypromellose acetate succinate would have been obvious over the solid et al. 
Regarding instant claim 41, the limitation of 50 wt% to 90 wt% of Compound I would have been obvious over Compound 1 ([1279]), as taught by Miller et al. and include it at a concentration of 80 wt%, which is the concentration of Compound I in the solid dispersion ([0707]-[0710]) as taught by Phenix et al. One of ordinary skill in the art would have found it obvious to do so because both the references are drawn to tablet dosage forms containing compounds for the treatment of cystic fibrosis. 
Regarding instant claim 46, the limitation of 75 wt% to 85 wt% of Compound II would have been obvious over the inclusion of 80 wt% of Compound 1 (which is Compound II as recited in instant claim 1) ([0707]-[0710]), as taught by Phenix et al.
Regarding instant claim 48, the limitation of 75 wt% to 85 wt% of Compound III would have been obvious over the inclusion of 80 wt% of Compound 2 (which is Compound III as recited in instant claim 1) ([0711]-[0714]), as taught by Phenix et al.
Regarding instant claims 54 and 56, the limitations of an intra-granular and extra-granular part would have been obvious over the intra-granular and extra-granular portions disclosed in Examples 12-14 by Phenix et al. ([0723]-[0760]). 
Regarding instant claim 54, the limitation of the intra-granular portion comprising the first solid dispersion comprising Compound I in 30 wt % to 40 wt% relative to the total weight of the tablet would have been obvious over the pharmaceutical compositions containing about 50 mg, 100 mg, 125 mg, 150 mg, 200 mg, 250 mg, 300 mg of a compound of Formula I ([1747]), as taught by Miller et al. in view of the calculated amount of solid dispersion of Compound 2 which is 187.5 mg ÷ 601 mg total et al. The recited ranges would have been obvious over the weight percentages taught by Phenix et al. unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to modify the concentration of the first solid dispersion comprising Compound I (taught by Miller et al.) based on the concentration of Compound 2 of Phenix et al. since both references disclose tablet formulations for the treating cystic fibrosis. 
Regarding instant claim 54, the limitations of the intra-granular portion comprising 30 wt% to 40 wt% of the first solid dispersion, 4 wt % to 8 wt% of the second solid dispersion, and 15 wt% to 20 wt% of the third solid dispersion relative to the total weight of the tablet would have been obvious over the pharmaceutical compositions containing about 50 mg, 100 mg, 125 mg, 150 mg, 200 mg, 250 mg, 300 mg, of a compound of Formula I ([1747]), as taught by Miller et al., and the calculated amount of solid dispersion of Compound 1 (SDD – spray dried dispersion) which is 125 mg ÷ 601 mg total = 20.8%, and over the calculated amount of solid dispersion of Compound 2 which is 187.5 mg ÷ 601 mg total = 31.2% ([0746] – TABLE 23), as taught by Phenix et al. The recited ranges would have been obvious over the weight percentages taught by Phenix et al. unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to modify the concentration of the first solid dispersion comprising Compound I (taught by Miller et al.) based on the concentration of Compound 2 of Phenix et al. since both references disclose tablet formulations for the treating cystic fibrosis. 
et al.
Regarding instant claim 54, the limitation of the extra-granular portion comprising a filler in 30 wt% to 40 wt% relative to the total weight of the tablet would have been obvious over the calculated amount of the filler microcrystalline cellulose in the extra-granular portion of the tablet, which is 109.68 mg ÷ 601 mg = 18% (Example 13 - [0746] – TABLE 23), as taught by Phenix et al. One of ordinary skill in the art would have found it obvious to modify the level of filler in the extra-granular portion of the tablet based on the desired attributes of hardness, friability, release, stability, etc. The recited range would have been an obvious variant over the amount of filler taught by Phenix et al. unless there is evidence of criticality or unexpected results. 
Regarding instant claim 54, the limitation of the extra-granular portion comprising a lubricant in 0.5 wt% to 1.5 wt% relative to the total weight of the tablet would have been obvious over the calculated amount of the lubricant magnesium stearate in the extra-granular portion of the tablet, which is 1.50 mg ÷ 601 mg = 0.24% (Example 13 - [0746] – TABLE 23), as taught by Phenix et al. One of ordinary skill in the art would have found it obvious to modify the level of lubricant in the extra-granular portion of the tablet based on the desired level of lubrication while preparing the tablet, from the hopper to the tablet press, so that the tabletting mixture does not stick to the parts of the tablet machinery. Additionally, attributes of hardness, friability, release, stability, etc. are et al. unless there is evidence of criticality or unexpected results. 
Regarding instant claims 71 and 76, the limitations of treating cystic fibrosis would have been obvious over the oral administration of an effective amount of the composition, which is a tablet ([1747]), for treating cystic fibrosis in a patient, wherein the patient has a genetic mutation of F508del ([1755]-[1756]), as taught by Miller et al. and by the treatment of cystic fibrosis (Abstract, claim 105), as taught by Phenix et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 5, 41, 46, 48, and 71 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 34, 66, 128, 165, 197, 257, and 285-287 of copending Application No. 16/625,028 (the ‘028 Application). 
they are drawn to a single tablet comprising a first solid dispersion which comprises 50 mg to 300 mg of Compound I, a second solid dispersion which comprises 10 mg to 50 mg of Compound II, and a third solid dispersion which comprises 25 mg to 200 mg of Compound III, and a method of treating cystic fibrosis in a patient comprising orally administering to the patient the single tablet, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claim 1 recites a single tablet comprising a first solid dispersion which comprises 50 mg to 300 mg of Compound I, a second solid dispersion which comprises 10 mg to 50 mg of Compound II, and a third solid dispersion which comprises 25 mg to 200 mg of Compound III, whereas claim 128 of the ‘028 Application recites that the first solid dispersion comprises 50 mg to 800 mg of Compound I, the second solid dispersion comprises 3 mg to 70 mg of Compound II, and the third solid dispersion comprises 10 mg to 400 mg of Compound III. However, one of ordinary skill in the art would have found the ranges recited in the two claims sets to be overlapping ranges. The ranges recited in the ‘028 Application are broader than the ranges recited in the instant claims. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Therefore, instant claims are obvious over claims of the ‘028 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615